Citation Nr: 1823088	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for major depressive disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from October 1979 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing before a Decision Review Officer in November 2012.  Although the Veteran requested a hearing before a Veterans Law Judge, the Veteran failed to appear for that scheduled hearing in May 2016; the Board has deemed that request withdrawn.  See 38 C.F.R. § 20.702.  

This case was last before the Board in June 2016, at which time the Board awarded a 70 percent evaluation, but denied entitlement to a 100 percent evaluation for the Veteran's major depressive disorder.  The Board remanded the TDIU issue for additional development.  The Veteran timely appealed the Board's June 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  After extensive briefing by the parties, the Court issued a September 2017 Memorandum decision, which vacated and remanded the increased evaluation claim for major depressive disorder back to the Board.  That claim, as well as the TDIU claim-following completion of the requested development-have been returned to the Board at this time for further appellate review.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected major depressive disorder resulted in social and occupational impairment with deficiencies in most areas, including manifestations of the following symptoms: suicidal ideation; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances, including work or a work-like settings; inability to establish and maintain effective relationships; chronic sleep impairment; flattened affect; depressed mood; anxiety; memory loss; panic attacks; irritability; difficulty concentrating; diminished interests in activities; and, disturbances of motivation and mood. 

2.  Throughout the appeal period, the Veteran's major depressive disorder did not result in gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living; disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name; or symptoms of like kind;  nor, did the psychiatric symptoms associated with the Veteran's major depressive disorder result in total occupational and social impairment.  

3.  The Veteran's major depressive disorder has precluded her from securing and following a substantially gainful occupation throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an evaluation in excess of 70 percent evaluation for major depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for establishing entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.




Increased Evaluation for Major Depressive Disorder

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran filed her claim for service connection on August 25, 2010, and appealed the assigned initial evaluation for that disability.  Throughout the appeal period, the Veteran has been assigned a 70 percent evaluation for her major depressive disorder under Diagnostic Code 9434.  

Diagnostic Code 9434 is governed by the General Rating Formula for Mental Disorders, which provides a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9434, General Formula for Rating Mental Disorders (2017).  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116  

The Board has reviewed the Veteran's private, Social Security Administration (SSA), and VA treatment records associated with the claims file, as well as the June 2011, July 2013, January 2015, and January 2017 VA examination reports.  Those records reflect that the Veteran's psychiatric disability has manifested the following symptomatology throughout the appeal period: suicidal ideation; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; difficulty in adapting to stressful circumstances, including work or a work-like settings; inability to establish and maintain effective relationships; chronic sleep impairment; flattened affect; depressed mood; anxiety; memory loss; panic attacks; irritability; difficulty concentrating; diminished interests in activities; and, disturbances of motivation and mood.  The Board finds that those symptoms result in social and occupational impairment with deficiencies in most areas.  Such is therefore commensurate to a 70 percent evaluation throughout the appeal period.  

However, after review of those records, the Board cannot find that the Veteran's psychiatric disability manifested any of the following symptoms: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living; disorientation to time or place; or, memory loss for names of close relatives, own occupation, or own name.  

Moreover, the most recent VA examiner in January 2017 noted that the Veteran is married, has two sons, and has at least one friend with which she maintains a relationship.  She additionally is shown to go shopping and to buy and sell antiques, although she otherwise socially isolates and seldom leaves her home.  The Board notes that the January 2017 VA examination is generally substantially similar to the presentation of symptomatology noted throughout the appeal period.  Thus, although the Veteran has substantial psychiatric symptomatology, such symptoms or combination of symptoms do not result in total occupational and social impairment in this case.  Accordingly, the Board must deny an evaluation in excess of 70 percent throughout the appeal period.  See 38 C.F.R. §§4.7, 4.130, Diagnostic Code 9434.  

Finally, with regard to the Court's September 2017 Memorandum Decision respecting extraschedular consideration as to the Veteran's major depressive disorder, the an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2017).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  See Thun, supra.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, supra.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  However, VA clarified that 38 C.F.R. § 3.321(b)(1) applies solely to a single disability rather than upon consideration of multiple service-connected disabilities; such clarification applies to all cases pending before VA, the Court, or the Federal Circuit on or after January 8, 2018.  82 Fed. Reg. 57830 (December 8, 2017).  

In this case, the Board reflects that the schedular criteria are not inadequate.  As noted above, the symptoms listed under 38 C.F.R. § 4.130 is not an exhaustive list and that any symptoms of similar severity, frequency, and duration are to be considered.  In this case, the Board has considered all of the symptoms that are of similar severity, frequency, and duration to those listed in 38 C.F.R. § 4.130 in assigning the Veteran's schedular evaluation.  In short, there are no unaccounted for psychiatric symptoms in this case that have not been considered.  Consequently, the Board cannot find that the disability picture presented by the Veteran's major depressive disorder is exceptional or unusual in this case.  Therefore, referral for extraschedular consideration is not required.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.

Entitlement to TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Throughout the appeal period, the Veteran's major depressive disorder has been assigned a 70 percent evaluation.  Accordingly, the Board finds that the Veteran meets the schedular criteria for TDIU throughout the appeal period.  See 38 C.F.R. § 4.16(a).

The Board reflects that the January 2017 VA examiner's opinion indicated that the Veteran had been unemployed since 2010, and that her depression was contributory to her unemployability.  Specifically, the examiner noted that although the Veteran had multiple medical problems, those physical medical problems worsen her depression, particularly during work-like activities, creating a vicious cycle of depression; the examiner noted that the Veteran had impairment in terms of her work, mood, quality of life and relationships, including a pattern of isolation tethered to her depression that provided an additional barrier to working.  The examiner again concluded that the Veteran's depression was contributory to her inability to work.  Reading the opinion as a whole it is reasonable to conclude that the "contributory" language refers to the fact that her physical disabilities add to her depression but the depression is sufficient in and of itself to render her unable to secure and follow a substantially gainful occupation.  The Board also notes that the record contains enough evidence for the Board to conclude that any attempt to separate out the effect on her depression from non-service connected disabilities as opposed to depression traceable directly to service would be futile.  Accordingly, by resolving reasonable doubt in her favor, the Board finds that the Veteran's major depressive disorder precludes her from securing and following a substantially gainful occupation throughout the appeal period.  Her claim is therefore granted at this time.  See 38 C.F.R. §§ 3.102, 4.16.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation in excess of 70 percent for major depressive disorder is denied.  

Entitlement to TDIU throughout the appeal period is granted, subject to regulations governing the disbursement of monetary benefits.   



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


